Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 18-19 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or proper combination in the art of an article comprising a structure formed of a plurality of layers, wherein each layer comprises a plurality of fused foam particles wherein at least 20% of the particles are spherical and have a specific average diameter, including a first surface and a second surface formed of different thermoplastic elastomers, wherein a fused region in between comprises both elastomers fused together, there are a plurality of gaps between the particles occupying at least 10% of a total volume of the structure.

The closest prior art is Reinhardt (US-2018035755), which teaches a structure formed of a plurality of layers, wherein each layer comprises a plurality of fused foam particles wherein at least 20% of the particles are spherical and have a specific average diameter, including a first surface and a second surface formed of different thermoplastic elastomers, wherein a fused region in between comprises both elastomers fused together. However, Reinhardt does not teach a plurality of gaps between the particles occupying at least 10% of a total volume of the structure, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748